DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The sections do not include headings.  Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The limitation “drive transmission means” in claims 1 and 4 is interpreted under 35 U.S.C. 112(f), as the functional language “drive transmission” is not accompanied by sufficient structure in the claims to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the control mechanism has control kinematics which are derived from the drive system”. This limitation is indefinite and unclear as to what the required structure is. Is the control mechanism positively required to be driven or otherwise operably connected to the drive system? Does the limitation “control kinematics” set forth a specific required structure, or does it refer only to a moveable 
Claim 1 recites “the pull-out direction” and “the outer circumference”. There is insufficient antecedent basis for this limitation.
Claim 3 recites “the closing direction”. There is insufficient antecedent basis for this limitation.
Claim 11 recites “the vertical direction of the vehicle”. There is insufficient antecedent basis for the limitation “the vertical direction.
Claims 2, 4-10 and 12 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Na (U.S. Patent Application Publication No. 2015/0321541) in view of Lekar (U.S. Patent Application Publication No. 2016/0303950).
Regarding claim 1, Na discloses a shading device for a window of a motor vehicle [FIG. 6], with a flexible shading structure (10) which is held on an operating shaft (shaft component to which the shade 10 is coupled, shown in at least Figures 6-8) so as to be able to extend and retract therefrom [FIGS. 5, 6], which operating shaft is arranged in a vehicle-mounted receiving region [FIG. 8] which is assigned a passage (32), through which the flexible shading structure can be pulled out into a shading position or can be retracted into an inoperative position, wherein the passage can be closed or can be opened up by means of a pivotably mounted closing part (40), wherein the shading structure is provided at its end region in front in the pull-out direction with a dimensionally stable pull-out profile (12) which is movable along the window with the aid of at least one drive transmission means (14) of a drive system (20) in 
Nonetheless, Lekar discloses a shade assembly including a winding shaft (4) onto which a flexible shade (2) is wound and unwound.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the operating shaft of Na to be a winding shaft, as taught by Lekar, in order to provide a means for compact storage of the shade in a manner that is reliably deployable and retractable without causing wrinkles or creases to form in the shade.
Regarding claim 2, Na discloses the eccentric disc and a transmission shaft of the drive system (the transmission shaft of the drive system 20 is shown in at least Figure 7), but does not explicitly disclose a worm drive.
Nonetheless, Lekar discloses a drive system comprising a worm drive (7) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Na to include a worm drive, as taught by Lekar, in order to provide a compact and easily replaceable motor mechanism. It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in 
Regarding claim 3, Na discloses that the closing part is permanently forced, on the basis of torque, in the closing direction by means of a spring unit (46; paragraph 0048).
Regarding claim 4, Na discloses that the drive system drives the winding shaft and the at least one drive transmission means for the pull-out profile (paragraph 0068; as the drive system drives the transmission means 14 to extend, the winding shaft is simultaneously driven by the connection between the transmission means 14, the shade 10, and the shaft).
Regarding claim 5, Na discloses that the control contours for the at least one opening position [FIG. 10C] and the closed position [FIG. 10A] are at different radial distances from an axis of rotation of the eccentric disk.
Regarding claim 6, Na discloses that the eccentric disk cats on a lever extension (57, 59) which is connected to the closing part [FIG. 7].
Regarding claim 9, Na discloses that a control slide (54) which is acted upon by the eccentric disk acts on the closing part (paragraph 0067-0069) [FIG. 7].
Regarding claim 10, Na discloses that the control side has a supporting head (57, 59), which lies against the outer circumference of the eccentric disk [FIGS. 7, 10C].
Regarding claim 11, Na discloses that the control slide is oriented in the vertical direction of the vehicle and acts laterally on the closing part [FIG. 8].
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Na (U.S. Patent Application Publication No. 2015/0321541) in view of Meier (DE 10 2015 208 441).
Regarding claim 1, Na discloses the structure of the shading device as described above, but does not explicitly disclose that the operating shaft is a winding shaft.
Nonetheless, Meier discloses a shade assembly including a winding shaft (9) onto which a flexible shade (8) is wound and unwound.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the operating shaft of Na to be a winding shaft, as taught by Meier, in order to 
Regarding claims 3-6 and 9-11, Na discloses the structure of the shading device as described above.
Regarding claims 7 and 8, Na discloses that the lever extension (57, 59) is connected to the closing part, and that the lever extension is mounted relative to the closing part so as to be pivotable to a limited extend coaxially with respect to the pivot axis of the closing part [FIG. 8], wherein a spring device (46) is provided which secures the lever extension in a defined functional position relative to the closing part (paragraph 0048), but Na does not disclose an overload protection device.
Nonetheless, Meier discloses an overload protection device (12, 19, 27; the lever arms 12 and 27 enables the cover 7 to stay in a closed position if it is obstructed, even if the lead entrainer 11 is moved away from the lever arm 12--this constitutes an overload protection device).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lever extension of Na to include the overload protection device, in order to prevent a user or stored goods from becoming hurt or damaged if the cover is unintentionally obstructed.
Regarding claim 12, Na discloses a control slide pressed against the outer circumference of the eccentric disk, but does not disclose a spring device that permanently presses the control slide against the outer circumference.
Nonetheless, Meier discloses a cover assembly including a control slide (19, 16) that is assigned a spring device (24) which permanently presses the control slide against an outer surface of an operating member of the cover [FIGS. 2, 3, 7-10].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control slide of Na to include the spring device taught by Meier, in order to ensure reliable and responsive movement by maintaining operable contact between the components, and to reduce rattling or jamming of the components during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634